TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-06-00055-CV
                                     NO. 03-06-00057-CV



Cottage GP Partnership II, Ltd.; Cottage GP Development, Inc.; and William B. Bush, Jr.,
                                       Appellants

                                               v.

   Connie Heyer, Assignee of the LCN Connie Niemann Heyer Trust; Sherry Niemann,
   Assignee of the LCN Sherry Suzanne Niemann Trust; and Nancy Nicole Niemann,
              Assignee of the LCN Nancy Nicole Niemann Trust, Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
       NO. GN403851, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING



                           MEMORANDUM OPINION


              The parties have informed this Court that they have settled the case and no

longer desire to pursue these consolidated appeals. Accordingly, the parties have filed an agreed

motion signed by all counsel asking this Court to dismiss the consolidated appeals, set aside the

trial court’s judgment without regard to the merits, and remand the case to the trial court

for rendition of judgment in accordance with the parties’ agreement. However, this Court does not

have the authority to dismiss an appeal and remand the cause to the trial court. Tex. R. App. P.

42.01(a)(2)(B). Accordingly, we construe the motion as a request to set aside the trial court’s

judgment without regard to the merits and remand this case to the trial court for rendition of

judgment in accordance with the parties’ agreement. As so construed, we grant the motion and set
aside the trial court’s judgment without regard to the merits and remand this case to the trial court

for rendition of judgment in accordance with the parties’ agreement. See id.




                                              W. Kenneth Law, Chief Justice

Vacated and Remanded

Before Chief Justice Law, Justices Puryear and Waldrop

Filed: February 7, 2007




                                                 2